EXHIBIT 99.1 NASDAQ:TESS - Overview - Systems supported - Products provided - Organizations served - Value delivered - Transition from Major 3PL Relationship - Results - Goals & Foundation 19.March.2013 TESSCO Technologies Incorporated 11126 McCormick Road Hunt Valley, Maryland USA 21031 NASDAQ:TESS 2 Certain statements made by us during this presentation are forward-looking statements within the meaning of federal securities laws. TESSCO’s actual results may differ materially from those discussed in any forward-looking statement.
